Exhibit 10.1

 

 

EXECUTION COPY

 

PURCHASE AGREEMENT

OF

AMERICAN LOCKER GROUP INCORPORATED

 

This PURCHASE AGREEMENT (this “Agreement”), dated September 13, 2013, is made
and entered into by and among American Locker Group Incorporated, a Delaware
corporation, and the persons identified on Schedule 2.1 hereto.

 

In consideration of the mutual promises and conditions contained herein, the
parties hereto hereby agree and covenant as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1           The terms defined in this Section 1.1 shall have for all purposes
of this Agreement the respective meanings specified in this Section 1.1.

 

“Agreement” shall mean this Purchase Agreement as originally executed or as it
may be amended from time to time.

 

“Certificate of Designation” means that certain Certificate of Designation of
Preferences, Rights and Limitations Of Series C Preferred Stock in the form of
Exhibit A hereto.

 

“Closing” shall mean the consummation of the purchase and sale of the Issued
Preferred Stock.

 

“Closing Date” shall mean September 13, 2013.

 

“Common Stock” shall mean the common stock, $1.00 par value per share, of the
Company.

 

“Company” shall mean American Locker Group Incorporated, a Delaware corporation,
and shall also include its successors and assigns.

 

“Issued Preferred Stock” shall mean the 60,000 shares of the Preferred Stock
which shall be issued by the Company to Purchasers at the Closing and which
shall have the terms set forth in the Certificate of Designation.

 

“Majority of the Holders” shall mean a vote of the holders of greater than 60%
of the outstanding shares of Preferred Stock; provided, however, that, if some
or all of the Preferred Shares have been converted into Shares, Majority of the
Holders shall mean a vote of the holders of greater than 60% of the Shares,
giving pro forma effect to the conversion of all outstanding shares of Preferred
Stock, whether or not actually issued and outstanding.

 

“Person” shall have the meaning attributed to it in the 1933 Act of 1933.

 

“Preferred Stock” shall mean the Series C Preferred Stock, $1.00 par value per
share, of the Company, with the terms as set forth in the Certificate of
Designation.

 

 
1

--------------------------------------------------------------------------------

 

 

“Purchasers” shall mean the persons named on Schedule 2.1 hereto, and
“Purchaser” means any one of the Purchasers.

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any governmental department, bureau, commission or agency succeeding to the
functions of the SEC.

 

“Shares” shall mean those shares of Common Stock which shall be issuable by the
Company to Purchasers upon conversion of the Preferred Stock, subject to
adjustment upon certain events.

 

“1933 Act” shall mean the Securities Act of 1933, as amended.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

ARTICLE II.

AGREEMENT OF PURCHASE AND SALE

 

2.1          Purchase and Sale of Preferred Stock. At the Closing, the Company
shall issue and sell to each Purchaser and, subject to the terms and conditions
hereof and in reliance upon the representations and warranties of the Company
contained herein, each Purchaser, severally and not jointly, agrees to purchase
from the Company, the shares of Preferred Stock at the respective purchase price
set forth opposite the name of each Purchaser on Schedule 2.1 hereto.

 

2.2          Closing. The Closing shall be held on the Closing Date at 10:00
a.m. at the offices of Hallett & Perrin, P.C., 1445 Ross Avenue, Suite 2400,
Dallas, Texas 75202, or at such other place as may be mutually agreed to by the
Company and Purchasers. At the Closing, each party also shall execute and
deliver such other appropriate and customary documents as the other parties
reasonably may request for the purpose of consummating the transactions
contemplated by this Agreement. All actions taken at Closing shall be deemed to
have been taken simultaneously.

 

2.3          Delivery of and Payment. At the Closing, the Company will issue,
execute and deliver to Purchasers share certificates evidencing the Issued
Preferred Stock against payment of the aggregate purchase price specified in
Section 2.1 in immediately available funds payable to the Company.

 

2.4          Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional actions as any party
reasonably may deem to be practical and necessary in order to consummate the
transactions contemplated by this Agreement and to vest more fully in
Purchasers’ ownership of the Issued Preferred Stock.

 

2.5          Separate Sales. The sales hereunder to Purchasers are to be
separate sales, and no Purchaser is to be responsible for the acts or defaults
of any of the other Purchasers. Each Purchaser agrees that neither any Purchaser
nor the respective controlling Persons, officers, directors, partners, agents,
or employees of any Purchaser shall be liable to any other Purchaser for any
action heretofore taken or omitted to be taken by any of them in connection with
the purchase of the Issued Preferred Stock.

 

 

_____________________

Purchase Agreement 

#377399v2

c/m 36413-1

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchasers as of the Closing Date as
follows:

 

3.1          Organization and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite power and authority (corporate and other) to
enter into and perform this Agreement, to issue the Issued Preferred Stock and
to carry out the terms hereof.

 

3.2          Authorization. This Agreement has been duly authorized, has been
duly and validly executed and delivered at the Closing and is the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms.
The issuance of the Issued Preferred Stock and the issuance of the Shares has
been duly and validly authorized and, the Shares, when issued and delivered upon
conversion of the Issued Preferred Stock, will be validly issued, fully paid and
nonassessable and free of the preemptive rights (statutory or contractual) of
stockholders other than the Purchasers.

 

3.3          Power and Authority. The Company has the power and authority
(corporate and other), and possess all licenses and permits, required by
governmental authorities, to own, lease and operate its properties and assets
and to carry on its business as currently being conducted.

 

3.4          Compliance with Other Instruments. Neither the execution and
delivery by the Company of this Agreement, nor the consummation by the Company
of the transactions contemplated hereby, will violate, breach, be in conflict
with, or constitute a default under, or permit the termination or the
acceleration of maturity of, or result in the imposition of any lien, claim, or
encumbrance upon any property or asset of the Company, or any note, bond,
indenture, mortgage, deed of trust, evidence of indebtedness, lease agreement,
loan agreement, other agreement or instrument or any judgment, order,
injunction, or decree by which the Company, is bound, to which any of them is a
party, or to which any of their assets is subject.

 

3.5          Necessary Approvals and Consents. No authorization, consent, permit
or license or approval of, or declaration, registration, or filing with, any
person or governmental or regulatory authority or agency is necessary for the
execution and delivery by the Company of this Agreement and the other agreements
executed or required to be executed by it in connection with this Agreement, the
consummation by the Company of the transactions contemplated by this Agreement,
or the valid execution, issuance and sale of the Issued Preferred Stock or the
valid issuance and delivery of the Shares.

 

 

_____________________

Purchase Agreement 

#377399v2

c/m 36413-1

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

 

Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the Closing Date as follows:

 

4.1          Acquired for Investment. The Purchaser is acquiring the Issued
Preferred Stock for its own account and not with a view to, or for sale in
connection with, a distribution, as that term is used in Section 2(11) of the
1933 Act, of the Issued Preferred Stock; provided that the Purchaser may
transfer all or any portion of the Issued Preferred Stock to another person or
entity that is an “accredited investor” within the mean of the 1933 Act, and the
rules promulgated thereunder.

 

4.2          Restrictive Legend. The Purchaser has been informed and understands
that the Preferred Stock issued pursuant to this Agreement and the Shares issued
upon conversion of the Issued Preferred Stock, if such issuances are not
registered under the 1933 Act, shall bear a restrictive legend substantially as
follows:

 

The shares represented by this Certificate have not been registered under the
Securities Act of 1933 or under any applicable state securities laws. The shares
may not be offered for sale, sold, assigned, transferred or pledged without
registration under the Securities Act of 1933 and any applicable state
securities laws or without an opinion of counsel satisfactory to the Company
that registration is not required.

 

4.3          Organization and Standing. Such Purchaser, if not a natural person,
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite power and authority
(corporate and other) to enter into and perform this Agreement and to carry out
the terms hereof.

 

4.4          Authorization. This Agreement has been duly and validly authorized,
executed and delivered by such Purchaser and is the legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms.

 

4.5          Investment Representations.

 

(a)     The Purchaser, if not a natural person, was not formed for the purpose
of purchasing the Issued Preferred Stock.

 

(b)     The Purchaser is an “accredited investor” as defined in Rule 501(a)
promulgated under the Act.

 

(c)     The Purchaser acknowledges that the sale of the Issued Preferred Stock
by the Company has not been registered under the 1933 Act or qualified under
applicable state securities laws and understands the restrictions on resale of
such securities imposed by the 1933 Act. The Purchaser also acknowledges that
the Company has no obligation to register the Issued Preferred Stock or the
Shares, except as otherwise contemplated herein. The Purchaser also understands
that there is no public market for the Issued Preferred Stock or Shares and that
there may never be a public market therefor, and that even if such a market
develops, the Purchaser may never be able to sell or dispose of such securities
and may thus have to bear the risk of investment in such securities for a
substantial period of time or forever.

 

 

_____________________

Purchase Agreement 

#377399v2

c/m 36413-1 

 
4

--------------------------------------------------------------------------------

 

 

ARTICLE V.

COVENANTS

 

5.1          Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC, which may permit the sale of the
Shares to the public without registration, the Company agrees to:

 

(a)          Make and keep public information available as those terms are
understood and defined in Rule 144 promulgated by the SEC under the 1933 Act, at
all times after ninety (90) days after the effective date of the first
registration under the 1933 Act filed by the Company for an offering of its
securities to the general public;

 

(b)          File with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act at any
time after it has become subject to the reporting requirements thereunder;

 

(c)     So long as a Person owns any Shares, furnish to such Persons promptly
upon request a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 (at any time after 90 days after the
effective date of the first registration statement under the 1933 Act filed by
the Company for an offering of its securities to the general public), and of the
1933 Act and the 1934 Act (at any time after it has become subject to the
reporting requirements thereunder), a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as any holder of Shares may reasonably request in availing itself
of any rule or regulation of the SEC allowing a Person to sell any such
securities without registration.

 

ARTICLE VI.

WAIVER; AMENDMENTS

 

Upon the written consent of a Majority of the Holders, compliance with any of
the provisions, covenants and conditions set forth in this Agreement may be
waived or any of such provisions, covenants or conditions may be modified. No
course of dealing between any Purchasers and any other party hereto, or any
failure or delay on the part of a Purchaser in exercising any rights or remedies
under this Agreement, shall operate as a waiver of any rights or remedies of any
Purchasers. No single or partial exercise of any rights or remedies under this
Agreement shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder or thereunder.

 

 

 

_____________________

Purchase Agreement 

#377399v2

c/m 36413-1

 
5

--------------------------------------------------------------------------------

 

 

ARTICLE VII.

MISCELLANEOUS PROVISIONS

 

7.1           Survival of Covenants; Successors and Assigns.

 

(a)     All representations and warranties of the Company contained herein, in
the Schedules hereto, or in any exhibit, certificate, document or instrument
delivered pursuant to this Agreement, shall survive the Closing and shall
continue in full force and effect for one (1) year after the Closing Date.

 

(b)     The parties hereto understand and agree that this Agreement contains
obligations, agreements and covenants that are intended to and shall continue
after the Closing and except as otherwise provided herein, all covenants,
agreements and obligations made herein, and in instrument, documents or
certificates delivered in connection herewith or on behalf of the Company, shall
survive the execution and delivery of this Agreement and the purchase of the
Issued Preferred Stock and shall bind and inure to the benefit of the Company
and its successors and assigns and the holders of the Preferred Stock and the
Shares from time to time.

 

7.2          Notices. Any notice or communication under this Agreement must be
in writing and given by (a) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (b) delivery in person or by courier service providing
evidence of delivery, or (c) transmission by telecopy. Each notice or
communication that is mailed, delivered or transmitted in the manner described
above shall be deemed sufficiently given, served, sent and received, in the case
of mailed notices, on the third business day following the date on which it is
mailed and, in the case of notices delivered by hand, courier service or
telecopy, at such time as it is delivered to the addressee (with the delivery
receipt or the affidavit of messenger) or at such time as delivery is refused by
the addressee upon presentation. Any notice or communication under this
Agreement must be addressed as follows:

 

If to the Company:

 

(a)     For delivery:                        American Locker Group Incorporated

2701 Regent Blvd

Suite 200

DFW Airport, Texas 75261

Attn: President

Telephone No.: (817) 329-1600

 

(b)     For mail:                               American Locker Group
Incorporated

                                                        PO Box 169

                                                        Coppell, Texas
75019-0169

Attn: President

 

 

_____________________

Purchase Agreement 

#377399v2

c/m 36413-1

 
6

--------------------------------------------------------------------------------

 

 

If to a Purchaser:                                         To the address set
forth on Schedule 2.1 hereto

 

Any party may change its address for notice by written notice to the other
parties hereto.

 

7.3          Descriptive Headings. The descriptive headings herein have been
inserted for convenience only and shall not be deemed to limit or otherwise
affect the construction of any provisions hereof.

 

7.4          Further Documents. The Company agrees to execute and deliver to the
Purchasers, promptly upon a request, all such further instruments as it may
reasonably deem necessary or appropriate in order to effectuate the purpose of
this Agreement.

 

7.5          Governing Law. This Agreement, the Issued Preferred Stock and the
other documents and instruments executed hereunder are performable in Dallas
County, Texas, and shall be interpreted and construed in accordance with, under
and governed by, the laws of the State of Delaware.

 

7.6          Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or portable document format (pdf), each of
which shall for all purposes be deemed an original and all of which shall
constitute the same instrument but only one of which need be produced.

 

7.7          Binding Effect. This Agreement, including, but not limited to, the
rights and conditions contained herein in connection with disposition of the
Shares, shall be binding upon the parties hereto, together with their respective
executors, administrators, successors, personal representatives, heirs and
assigns.

 

7.8          Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof, and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

7.9          Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof.

 

7.10          Changes, Modifications or Waivers. No change or modification of
this Agreement shall be valid or binding upon the parties hereto, nor shall any
waiver of any term or condition in the future be so binding, unless such change
or modification or waiver shall be in writing and signed by the parties hereto.

 

 

_____________________

Purchase Agreement 

#377399v2

c/m 36413-1

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Purchasers have caused this Agreement to
be executed as of the date first above written.

 

 

COMPANY:

 

AMERICAN LOCKER GROUP INCORPORATED

a Delaware corporation

 

 

By:     /s/ Anthony B. Johnston     

Name:     Anthony B. Johnston

Title:     President

 

 

 

 

_____________________

Purchase Agreement 

#377399v2

c/m 36413-1

 
8

--------------------------------------------------------------------------------

 

 

PURCHASERS:

 

 

 

/s/ Paul Luber                                                                 

Paul Luber

 

Address:      2101 East Glendale Ave

                      Whitefish Bay, Wisconsin 53211

 

 

 

 

/s/ Mitch Almy                                                               

Mitch Almy

 

Address:      3930 NE 26th Ave

                      Portland, Oregon 97212

 

 

 

 

/s/ Don Dunn                                                                   

Don Dunn

 

Address:      1201 Lincoln Mall, Suite 102

                       Lincoln, Nebraska 68508

 

  

 

 

/s/ Lawrence Goldstein                                               

Lawrence Goldstein

 

Address:      1865 Palmer Avenue

                       Larchmont, NY 10538

 

 

 

 

 

Signature Page – Purchase Agreement



 
9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Certificate of Designation of Preferences, Rights and Limitations Of Series C
Preferred Stock

 

 
10

--------------------------------------------------------------------------------

 

 

Schedule 2.1

 

Purchase Obligation of Investors

 

 

Name and Address

Shares of Preferred Stock

Purchase Price

     

Paul Luber

20,000

$100,000

2101 East Glendale Ave

   

Whitefish Bay, Wisconsin 53211

         

Mitch Almy

20,000

$100,000

3930 NE 26th Ave

   

Portland, Oregon 97212

         

Don Dunn

10,000

$50,000

1201 Lincoln Mall,

Suite 102

   

Lincoln, Nebraska 68508

         

Lawrence Goldstein

10,000

$50,000

1865 Palmer Avenue

   

Larchmont, NY 10538

   

 

 

11

 

 

 